Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted 07/12/2022 was received and is being considered by the examiner.

Claim Status
No new claim amendments were made. Applicant’s arguments against the prior office action were persuasive and has resulted in the inclusion of new prior art evidence. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-7, and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (U.S. 20180083311).
The applied reference has a common inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

With respect to claim 1 and 12, Kim discloses a secondary battery (100) (Fig. 1) comprising:
 an electrode assembly (10) (Fig. 1),
 a pouch case accommodating the electrode assembly (20) (Fig. 1), and 
a finishing tape (15 - tape) attached to an outer surface of the electrode assembly (10) and contacting the inner surface (17) of the pouch case (20) (Fig. 1),
the finishing tape (15) comprises: 
an outer layer (24 – heat bonding layers) contacting the inner surface of the pouch case (17) (Fig. 1 and 3), 
the outer layer comprising a cast polypropylene (CPP) ([0084]), thus also reading on claim 12; 
a polymer layer (22 – base layer) between the outer layer (24) and the outer surface of the electrode assembly (10) (Fig. 1 and 3, [0041]); 
a first adhesive layer (23) adhering the outer layer (24) to the polymer layer (22) (Fig. 3); and 
a second adhesive layer (21) adhering the polymer layer (22) to the outer surface of the electrode assembly (10), 
wherein the outer layer (24) comprises the same material as that of the inner surface  (17) of the pouch case (20) ([0024]). 

With respect to claim 4, Kim discloses that the finishing tape (15) has a melting point higher than 140 ℃, as polypropylene has a melting point of 160℃ ([0084]).

With respects to claims 6 and 7, Kim discloses the specified finishing tape and further teaches a finishing tape being comprised of a cast polypropylene (CPP) [0084] film which is the preferred film material as set forth by the applicant. 
CPP is known to have a melting point of around 160℃, which satisfies the limitations set forth in claim 4 (Kim). The specification of the instant application further explains the tensile strength of the finishing tape should be between 5.5 N/4 mm2 and 7.0 N/ 4 mm2 [0046], while the tensile strength of CPP found in the prior art is 6.9 N/4 mm2. The common properties suggest the claimed CPP and referenced CPP are of the same structure. The use of CPP as the preferred film composition, coupled with the taught casing materials and surface area coverage of the film (claims 2 and 5, respectively), teaches that the properties, including coefficients of friction, of the finishing tape material of the instant application would be the same as those found in the prior art. 
Therefore, it would be obvious to one having ordinary skill in the art at the time that the application was filed that the properties of the claimed CPP would be inherent to the CPP specified in Kim ([0084]).  Applicant is reminded of MPEP 2112.01 II, specifically that “Products of identical chemical compositions cannot have mutually exclusive properties.”  In re Spada.  There is no evidence that the CPP of the prior art is any different than applicant’s claimed CPP.  
With respect to claim 7, it also follows that the claimed property is also necessarily present.  Specifically, it is the position of the Office that when the finishing tape is immersed in an electrolytic solution, the static coefficient of friction and dynamic coefficient of friction between the finishing tape and the inner surface of the pouch case is greater than 5 and greater than 3.5, respectively, because the structure of CPP recited in the prior art reference is substantially identical to that of the claims. Therefore, in the absence of evidence in the contrary, the claimed properties are presumed to be inherent [MPEP 2112.01 I].

With respect to claim 9, Kim discloses that the finishing tape (15) and the inner surface of the pouch case (17) is configured to prevent the electrode assembly from moving inside the pouch case ([0030]). Although the explicit frictional force between the finishing tape (15) and (17) is not explicitly stated, the intended use of the frictional force and the motivation of such fictional force is disclosed by Kim.

With respect to claim 10, Kim discloses the polymer layer (22) comprises different material than the outer layer (24) ([0041, [0084]). 

With respect to claim 11, Kim discloses the polymer later (22) comprises polyethylene terephthalate (PET) ([0041]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied to claims 1, 4, 6-7, and 9-12 in view of Tatebayashi et al. (U.S. 20050221173).

With respect to claim 5, Kim discloses a finishing tape (15), but does not disclose that the finishing tape covers 20% to 50% of the electrode assembly. 
Tatebayashi discloses a finishing tape (7 resin tape). Tatebayashi does not explicitly teach the finishing tape (7) to cover 20% to 50% of the electrode assembly, however Tatebayashi teaches that it is desirable for the finishing tape (7) to cover 20% to 80% of the assembly, and preferable 40% to 60% of the assembly ([0084]). Tatebayashi further teaches that if the area of the finishing tape (7) that covers the assembly is less than 20%, the finishing tape may not be sufficiently capable of withstanding applied tensile stress, while coverage above 80% may cause a decrease in tensile strength imparted to the covered region ([0084]).
It would have been obvious to one having ordinary skill in the art to include coverages taught by Tatebayashi to the finishing tape disclosed by Kim in order to ensure the tensile strength of the tape be sufficient to protect the battery. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied to claims 1, 4, 6-7, and 9-12 in view of Arao et al. (U.S. 20040067376).

With respect to claim 8, Kim discloses a finishing tape with a film as set forth above, but does not discloses that the film comprises a pattern layer on a surface of the finishing tape, wherein the pattern layer is formed by plasma treatment. 
Arao discloses a laminate for a battery casing ([abstract]) and teaches a pattern layer which can be formed by plasma treatment ([0107]). Arao further teaches that the plasma treatment can be used for enhancing adhesiveness (0107]).
It would have been obvious to one having ordinary skill in the art to apply a pattern using plasma treatment as taught by Arao to the finishing tape film as disclosed by Kim in order to enhance the adhesiveness of the film.  

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New piece of prior art Kim et al. has been included which appears to read on claim 1. See the above rejections for further details.
Applicant is directed to the rejection of claim 1, which clearly includes the rejection of claim 12, as stated in previous rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727